Marshall, J.
(dissenting) : The conclusion reached by this court is based on evidence which was not introduced on the trial. On the issues made by the pleadings and on the evidence introduced, judgment was rightly rendered declaring Agard’s claim to be sl lien on Woodbury’s property. The evidence which Woodbury now submits to this court was in his possession and control at the time of the trial. No reason or excuse is given for his failure to introduce that evidence. The judgment of the trial court should not be reversed on evidence which was in the control of Woodbury, but which was not introduced by him.
Johnston, C. J., and West, J., concur in the dissent.